Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.		Claims 1-14 are pending.

Claim Rejections - 35 USC § 102
3.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 and 13 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Rosenberg et al. (US Patent Application Publication 2015/0091859), herein after referred to as Rosenberg.

Regarding independent claim 1, Rosenberg discloses an input sensing circuit (abstract) comprising: 
a base film (Figure 37 reference bottom most layer (as oriented in the figure). Paragraph [0322] describes two substrates wherein the bottom substrate consists of two electrodes. The bottom substrate is interpreted to be and herein after referred to as the base film.); 
a plurality of first sensors disposed on the base film (Figure 37 reference side view of positive and negative block diagrams described in paragraph [0322] as electrodes. Paragraph [0322] describes figure 37 to regard a shunt-mode configuration in which the electrodes may be inter-digitated. Figure 61 reference overhead view described in paragraph [0348] as a method for making shunt-mode sensors such that there are columns of sensors connected within the pattern itself (comprising diamond shapes between the row patterns) and rows of diamond shaped patterns (6101) are connected via a bridge (6103) deposited over an insulator (6102) at the intersections of rows and columns. Paragraph [0352] describes Figure 61 to further comprise a force sensing material overlaid on top of the bridges (corresponding to the black block diagram of figure 37 as described in paragraph [0322] as FSM). While Paragraph [0349] describes the FSM to be overlaid specifically at the intersections of the rows and columns. This describes the disclosed possible arrangement of interdigitated of figure 37 to instead be the arrangement of figure 61. In summary, the first sensors disposed on the base film will be the positive depicted electrode block diagram of the side view of figure 37 interpreted to correspond to the columns of overhead view figure 61.); 
a plurality of second sensors disposed on the base film (Figure 37 reference negative depicted electrode block diagram disposed on base film . The negative depicted electrode block diagram is interpreted to correspond to rows of overhead view figure 61 as described above.);
a first connection part which electrically connects two first sensors adjacent to each other from among the plurality of first sensors (Figure 61 reference 6101 including columns of diamond shaped electrodes connected together via smaller than diamond shaped electrodes. The inter diamond shaped connecters interpreted as the first connection parts.); and 
a second connection part which electrically connects two second sensors adjacent to each other from among the plurality of second sensors (Figure 61 reference 6103 reference darkened bridges, described in paragraph [0348] to connect the row electrodes. The bridges interpreted to be the second connection parts.),
an input sensing driver configured to sense a capacitance value between a first sensor of the plurality of first sensors and a second sensor of the plurality of second sensors (Paragraph [0108] describes figure 61 as a shunt-mode IFSA (interpolating force sensing array) with bridges. Paragraph [0421] describes the rows and columns of an IFSA can serve double-duty to detect both capacitance and pressure/force. Paragraph [0425] describes mutual capacitance detection in regards to row and column electrodes forming a capacitor at the intersections thereof and measured by capacitive sensing electronics/input sensing driver.); and
a pressure sensing part in contact with the first sensor and the second sensor and including a synthetic resin and a conductive material (Paragraph [0352] describes Figure 61 to further comprise a force sensing material overlaid on top of the bridges (corresponding to the black block diagram of figure 37 as described in paragraph [0322] as FSM). Paragraph [0317] describes force sensing material FSM to including examples of conductive rubber, conductive foam, conductive plastic, or conductive ink. The exampled FSM materials are described as usually made of mixing conductive particles such as carbon particles with insulating particles such as a polymer.),
wherein the first connection part and the second connection part are spaced apart from each other (Figure 61 reference inter diamond shaped connecters/first connection part 6101 spaced apart from darkened bridges/second connection 6103 via insulating material 6102 as described in paragraph [0348].), and
wherein the first connection part and the second connection part overlap each other when viewed on a plane (Figure 61 reference darkened bridges/second connection 6103 part overlapping inter diamond shaped connecters/first connection part 6101.). 
Regarding claim 2, Rosenberg discloses the input sensing circuit, of claim 1, wherein when a pressure applied from the outside is equal to or greater than a predetermined value, the pressure sensing part electrically connects the first sensor and the second sensor disposed adjacent to each other (Paragraph [0322] describes the shunt-mode configuration depicted by figure 37 wherein as the two substrates (top and bottom) are squeezed together, the FSM (black block/pressure sensing part) allows current to flow between the two electrodes, causing a variable drop in resistance acting as a shunt (defined as a providing an electrical connection between two points of a circuit) between the two electrodes.), and 
wherein, when the pressure applied from the outside is smaller than the predetermined value, the pressure sensing part electrically isolates the first sensor and the second sensor (Paragraph [0322] describes the mode to regard a shunt mode, means of providing an electrical connection, which is described in regards to allowing current to flow between the two electrodes when the substrates are squeezed together. Such a description inherently implies without squeezing the substrates do not providing shunting or electrical connection to perform the description inherent to a “shunting mode” itself.).
Regarding claim 3, Rosenberg discloses the input sensing circuit of claim 1, wherein the pressure sensing part is provided in plural, and 
wherein the plurality of pressure sensing parts overlap sensors which are disposed on an outer side of the plurality of first sensors and the plurality of second sensors (Paragraphs [0329] and [0349] describes layering FSM at intersection of rows and columns of shunt-mode electrodes. Figures 46-49 describes various examples of layering FSM at each intersection. If each intersection is disclosed/depicted to comprise FMS this includes being disposed on first and second sensors/electrodes disposed on an outer side (outermost).). 
Regarding claim 4, Rosenberg discloses the input sensing circuit of claim 3, wherein the plurality of pressure sensing parts are disposed on the plurality of first sensors and the plurality of second sensors (Paragraphs [0329] and [0349] describes layering FSM at intersection of rows and columns of shunt-mode electrodes. Figures 46-49 describes various examples of layering FSM at each intersection.). 
Regarding claim 5, Rosenberg discloses the input sensing circuit of claim 1, wherein the pressure sensing part is spaced apart from the second connection part (Paragraph [0352] describes Figure 61 to further comprise a force sensing material overlaid on top of the bridges (corresponding to the black block diagram of figure 37 as described in paragraph [0322] as FSM and depicted to be spaced apart from both first and second connection parts). Paragraph [0322] further describes when the two substrates are squeezed together the FSM allows current to flow between the two electrodes thereby describing two states: a squeezed state wherein the FSM contacts/is disposed on the electrodes for current flow and an none squeezed state wherein the FSM does not contact/is spaced apart from the electrodes for “shunting” current flow between the electrodes).
Regarding claim 6, Rosenberg discloses the input sensing circuit of claim 1, wherein the pressure sensing part is disposed on the first connection part and the second connection part (Paragraph [0352] describes Figure 61 to further comprise a force sensing material overlaid on top of the bridges (corresponding to the black block diagram of figure 37 as described in paragraph [0322] as FSM and depicted to be spaced apart from both first and second connection parts). Paragraph [0322] further describes when the two substrates are squeezed together the FSM allows current to flow between the two electrodes thereby describing two states: a squeezed state wherein the FSM contacts/is disposed on the electrodes for current flow and an none squeezed state wherein the FSM does not contact/is spaced apart from the electrodes for “shunting” current flow between the electrodes).
Regarding claim 7, Rosenberg discloses the input sensing circuit of claim 1, wherein each of the plurality of first sensors, the plurality of second sensors, the plurality of first connection parts, and the plurality of second connection parts includes indium tin oxide (ITO) (figure 81 and paragraph [0488] describes a single sided diamond electrode array formed on transparent conductors such as ITO) or indium zinc oxide (IZO). 
Regarding claim 8, Rosenberg discloses the input sensing circuit of claim 1, wherein a plurality of openings are disposed in each of the plurality of first sensors, the plurality of second sensors, the plurality of first connection parts, and the plurality of second connection parts (Paragraph [0670] describes the system as a whole may comprise a plurality of variations. Paragraph [0704] describes one such variation wherein the transparent conductive electrodes are micro-patterned conductive mesh.). 
Regarding claim 9, Rosenberg discloses the input sensing circuit of claim 1, wherein the plurality of first sensors are arranged in a first direction and extend in a second direction perpendicular to the first direction, and 
wherein the plurality of second sensors are arranged in the second direction (figure 61 reference first sensors extending in a column direction and second sensors extending in a row direction). 
Regarding claim 10, Rosenberg discloses the input sensing circuit of claim 1, further comprising: 
a first signal line that electrically connects the first sensor and the input sensing driver (Figure 81 reference column trace lines 8108 routed to areas 8110 for interconnecting with drive and sense electronics as described in paragraph [0488].); and 
a second signal line that electrically connects the second sensor and the input sensing driver (Figure 81 reference row trace lines 8109 routed to areas 8110 for interconnecting with drive and sense electronics as described in paragraph [0488].), 
wherein the input sensing driver determines whether a pressure has been applied, by detecting a signal received through the first signal line and the second signal line (Paragraph [0425] describes mutual capacitance detection in regards to row and column electrodes forming a capacitor at the intersections thereof and measured by capacitive sensing electronics/input sensing driver.).
Regarding claim 11, Rosenberg discloses the input sensing circuit of claim 1, further comprising: 
a first signal line that electrically connects the first sensor of the plurality of first sensors and the input sensing driver (Figure 81 reference column trace lines 8108 routed to areas 8110 for interconnecting with drive and sense electronics as described in paragraph [0488].); 
a second signal line that electrically connects the second sensor of the plurality of second sensors and the input sensing driver (Figure 81 reference row trace lines 8109 routed to areas 8110 for interconnecting with drive and sense electronics as described in paragraph [0488].); 
a first pressure sensing line that electrically connects the pressure sensing part and the input sensing driver (Paragraph [0427] describes the FSM to be grounded/floating, a description of two states inherently requiring a line to perform said function of inputting a ground/floating signal.); and 
a second pressure sensing line that is spaced apart from the first pressure sensing line and electrically connects the pressure sensing part and the input sensing driver (Paragraph [0427] describes the FSM to be grounded/floating, a description of two states inherently requiring a line to perform said function of inputting a ground/floating signal. Figure 46 describes the FSM to be arranged electrically isolated from one another as described in paragraph [0335]. To perform the function of grounding/floating inherently additional electrical lines respective of the electrically isolated FSM are required to apply the grounded/floating signal). 
Regarding claim 13, Rosenberg discloses the input sensing circuit of claim 1, wherein the first connection part and the second connection part are insulated Figure 61 reference inter diamond shaped connecters/first connection part 6101 spaced apart from darkened bridges/second connection 6103 via insulating material 6102 as described in paragraph [0348].).

Claim Rejections - 35 USC § 103
4.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg in view of Ahn (US Patent 9,535,522).
Regarding claim 12, The input sensing circuit of claim 1, wherein the pressure sensing part is directly connected to the second connection part (Paragraph [0352] describes Figure 61 to further comprise a force sensing material overlaid on top of the bridges/second connection part.).
Rosenberg discloses bridges/second connection parts are disposed above the first connection parts and separated by an insulating material (Figure 61 reference 6102 as described in paragraph [0108].). Therefore, the first connection part is directly connected to the insulating material and not the pressure sensing part as claimed.
Ahn discloses bridges to connect adjacent electrodes may be disposed above or below the adjacent electrodes (Figure 7A reference electrodes 120_C directly disposed on base film GI connected via bridge 120_b disposed abve electrodes 120_C (electrodes 120_C all formed in the same layer) (this arrangement is similar to Rosenberg figure 61). Alternate arrangement figure 7B reference bridge 120_b disposed directly on base film GI electrically connecting adjacent electrodes 120_C (electrodes 120_C all formed in the same layer).).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Rosenberg’s bridge/second connection means with the known technique of being directly in contact with the base film to electrically connect adjacent second sensor disposed in the same layer as the first electrodes yielding the predictable results of an alternative arrangement to perform the same function of connecting adjacent electrodes as described by Ahn (columns 18-19).
Therefore, in view of the combination, with the bridge and insulating material disposed underneath of the first sensor this enables direct contact between the first connection part and the pressure sensing part when the pressure sensing part is overlaid on the sensing pattern as described by Rosenberg (paragraph [0352]) to performing shunting operations (paragraph [0322]).

Allowable Subject Matter
5.		Claim 14 is allowed. The following is an examiner’s statement of reasons for allowance: Regarding independent claim 14, Rosenberg discloses an input sensing circuit (abstract) comprising: 
a base film (Figure 37 reference bottom most layer (as oriented in the figure). Paragraph [0322] describes two substrates wherein the bottom substrate consists of two electrodes. The bottom substrate is interpreted to be and herein after referred to as the base film.); 
a plurality of first sensors disposed on the base film (Figure 37 reference side view of positive and negative block diagrams described in paragraph [0322] as electrodes. Paragraph [0322] describes figure 37 to regard a shunt-mode configuration in which the electrodes may be inter-digitated. Figure 61 reference overhead view described in paragraph [0348] as a method for making shunt-mode sensors such that there are columns of sensors connected within the pattern itself (comprising diamond shapes between the row patterns) and rows of diamond shaped patterns (6101) are connected via a bridge (6103) deposited over an insulator (6102) at the intersections of rows and columns. Paragraph [0352] describes Figure 61 to further comprise a force sensing material overlaid on top of the bridges (corresponding to the black block diagram of figure 37 as described in paragraph [0322] as FSM). While Paragraph [0349] describes the FSM to be overlaid specifically at the intersections of the rows and columns. This describes the disclosed possible arrangement of interdigitated of figure 37 to instead be the arrangement of figure 61. In summary, the first sensors disposed on the base film will be the positive depicted electrode block diagram of the side view of figure 37 interpreted to correspond to the columns of overhead view figure 61.); 
a plurality of second sensors disposed on the base film (Figure 37 reference negative depicted electrode block diagram disposed on base film . The negative depicted electrode block diagram is interpreted to correspond to rows of overhead view figure 61 as described above.);
a first connection part which electrically connects two first sensors adjacent to each other from among the plurality of first sensors (Figure 61 reference 6101 including columns of diamond shaped electrodes connected together via smaller than diamond shaped electrodes. The inter diamond shaped connecters interpreted as the first connection parts.); and 
a second connection part which electrically connects two second sensors adjacent to each other from among the plurality of second sensors (Figure 61 reference 6103 reference darkened bridges, described in paragraph [0348] to connect the row electrodes. The bridges interpreted to be the second connection parts.),
an input sensing driver configured to sense a capacitance value between a first sensor of the plurality of first sensors and a second sensor of the plurality of second sensors (Paragraph [0108] describes figure 61 as a shunt-mode IFSA (interpolating force sensing array) with bridges. Paragraph [0421] describes the rows and columns of an IFSA can serve double-duty to detect both capacitance and pressure/force. Paragraph [0425] describes mutual capacitance detection in regards to row and column electrodes forming a capacitor at the intersections thereof and measured by capacitive sensing electronics/input sensing driver.); and
a pressure sensing part in contact with the first sensor and the second sensor and including a synthetic resin and a conductive material (Paragraph [0352] describes Figure 61 to further comprise a force sensing material overlaid on top of the bridges (corresponding to the black block diagram of figure 37 as described in paragraph [0322] as FSM). Paragraph [0317] describes force sensing material FSM to including examples of conductive rubber, conductive foam, conductive plastic, or conductive ink. The exampled FSM materials are described as usually made of mixing conductive particles such as carbon particles with insulating particles such as a polymer.),
wherein the pressure sensing part covers at least one of the pluralities of second sensors (Paragraph [0352] describes Figure 61 to further comprise a force sensing material overlaid on top of the bridges (corresponding to the black block diagram of figure 37 as described in paragraph [0322] as FSM) covering the first and second sensors.). 
Rosenberg does not specifically disclose wherein at least one of the pluralities of second sensors covers the pressure sensing part.
Xu et al. (US Patent Application Publication 2020/0272296) discloses wherein at least one of the pluralities of second sensors covers the pressure sensing part (Figure 20 and paragraph [0101] describes force layer 104 may be disposed on the same layer as touch electrodes 1041 and 104210 (overheard view depicted in figure 19) or the force layer 104 may be disposed on the opposing substrate 51 under the touch electrodes (figure 22).).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Rosenberg’s pressure sensing part and second sensors (figure 37) with the known technique of switching positions such that at least one of the pluralities of second sensors covers the pressure sensing part yielding the predictable results of adjusting the layers in accordance with requirements of the touch panel as disclosed by Xu et al. (paragraph [0098]).
However, Rosenberg taken singularly or in combination does not disclose wherein the pressure sensing part is disposed on the first connection part and the second connection part. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E LEIBY/           Primary Examiner, Art Unit 2622